DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/12/21 have been fully considered but they are not persuasive. Please see response below.
In response to applicant argument, Chae at [0103] discusses repeating a ZC sequence in the frequency domain. Again, there is no suggestion of any time domain pattern or bursts (Examiner respectfully disagree with the applicant, see CHAE’s  Figures 5-7. para. 0055-0076, a bursts of synchronization sequences are repeated in time domain at different intervals).
In response to applicant argument, Axnas at [0116] describes that the methods described in Axnas can apply in various situations, including D2D, but does not address any features specifically, such as what resources are used or transmitting a signal within a burst as in claim 1. Notably Axnas does not mention any burst at all (Examiner has removed the Axna’s prior art in the final rejection).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHAE et al. (US 2016/0286506 A1, hereinafter “CHAE”).
Regarding claim 1, CHAE discloses an apparatus, comprising: a processor configured to cause a first wireless device to: transmit a preamble of a device-to-device wireless communication to a second wireless device (see para. 0090, preamble is used for D2DSS), wherein the preamble comprises at least a first synchronization sequence, wherein the first synchronization sequence is selected based at least in part on identification information of the first wireless device or the second wireless device (see para. 0018, 0028, 0051, 0090, 0115, and 0118, UE ID is part of the synchronization signal), wherein the first synchronization sequence is transmitted on a plurality of subcarriers in the frequency domain (see para. 0043, an RB is a resource allocation unit including plurality of contiguous subcarrier sin a slot; para. 0042, 0048, each slot in a subframe includes plurality of OFDM symbols and subcarriers; para. 0082, synchronization signals are repeated; para. 0093, synchronization sequences are transmitted in a slot or subframe); wherein the first synchronization sequence is transmitted according to a time domain pattern (see Figures 5-7, para. 0055-0076, synchronization sequences are repeated in a time domain) comprising: a plurality of continuous symbols (see para. 0042-0044, 0072, plurality of OFDM symbols in a 
Regarding claim 2, CHAE discloses wherein the first synchronization sequence is further selected based on a frame number (see para. 0053).
Regarding claim 3, CHAE discloses wherein the processor is further configured to cause the first wireless device to receive a second device-to-device wireless communication from the second wireless device, wherein a second synchronization sequence of the second device-to-device wireless communication from the second wireless device is different from the first synchronization sequence (see abstract, 0007, 0008, 0010, 0018 and 0055).
Regarding claim 15, CHAE discloses an apparatus for operating a second wireless device, the apparatus comprising: a processor configured to cause the second wireless device to: receive a first preamble of device-to-device wireless communication from a first wireless device (see para. 0090, preamble is used for D2DSS), wherein the first preamble comprises at least a first synchronization sequence (see para. 0018, 0028, 0051, 0090, 0115, 0118); wherein the first synchronization sequence is transmitted on a plurality of subcarriers in the frequency domain (see para. 0043, an RB is a resource allocation unit including plurality of contiguous subcarrier sin a slot; para. 0042, 0048, each slot in a subframe includes plurality of OFDM symbols and 
Regarding claim 16, CHAE discloses wherein the processor is further configured to cause the second wireless device to transmit, to the first wireless device, a second preamble of device-to-device wireless communication, wherein the second preamble comprises at least a second synchronization sequence selected based on identification information of the second wireless device (see para.0018).
Regarding claim 17, CHAE discloses wherein the second synchronization sequence is selected further based on a frame number (see para. 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of Han et al. (US 2014/0321360 A1, hereinafter “Han”).
Regarding claim 4, CHAE discloses all the subject matter but fails to mention wherein the first synchronization sequence is selected based on partial identification information of the second wireless device. However, Han from a similar field of endeavor discloses wherein the first synchronization sequence is selected based on partial identification information of the second wireless device (see para. 0027). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Han synchronization scheme into CHAE synchronization scheme. The method can be implemented in a synchronization frame or signal or preamble. The motivation of doing this is to provide efficient D2D services.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of KIM et al. (US 2016/0337103 A1, hereinafter “KIM”).
Regarding claim 5, CHAE discloses all the subject matter but fails to mention wherein the first synchronization sequence includes a cover code selected based on the identification information. However, KIM2 from a similar field of endeavor discloses wherein the first synchronization sequence includes a cover code selected based on the identification information (see para. 0163). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include KIM synchronization scheme into CHAE synchronization scheme. The method can be implemented in a mobile device. The motivation of doing this is to improve D2D communication.

Claims 6, 7 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of Lei et al. (US 2017/0264406 A1, hereinafter “Lei”).
Regarding claim 6, CHAE disclose all the subject matter but fails to mention wherein the preamble comprises a plurality of synchronization sequences, each respective synchronization sequence of the preamble comprising a plurality of repetitions of a respective basis sequence multiplied by a respective cover code. However, Lei from a similar field of endeavor discloses wherein the preamble comprises a plurality of synchronization sequences, each respective synchronization sequence of the preamble comprising a plurality of repetitions of a respective basis sequence multiplied by a respective cover code (see para. 0045, 0067, 0087 and 0096). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lei synchronization scheme into CHAE synchronization scheme. The method can be implemented in a wireless device. The motivation of doing this is to enable efficient communication.
Regarding claim 7, CHAE disclose all the subject matter but fails to mention wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence, wherein each respective synchronization sequence comprises a plurality of repetitions of a respective basis sequence multiplied by a respective cover code. However, Lei from a similar field of endeavor discloses wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence, wherein each respective synchronization 
Regarding claim 18, CHAE discloses all the subject matter but fails to mention wherein the first preamble comprises a plurality of synchronization sequences, each respective synchronization sequence of the preamble comprising a plurality of repetitions of a respective basis sequence multiplied by a respective cover code. However Lei, from a similar field of endeavor discloses wherein the first preamble comprises a plurality of synchronization sequences, each respective synchronization sequence of the preamble comprising a plurality of repetitions of a respective basis sequence multiplied by a respective cover code (see para. 0045 and 0096). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lei synchronization scheme into CHAE synchronization scheme. The method can be implemented in a wireless device. The motivation of doing this is to enable efficient communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of Lei as applied to claims 15 and 18 above, and further in view of Shen (US 2012/0188897 A1).
Regarding claim 19, CHAE and Lei disclose all the subject matter but fails to mention wherein the plurality of synchronization sequences is transmitted with a temporal gap between each consecutive pair of synchronization sequences. However, Shen from a similar field of endeavor discloses wherein the plurality of synchronization sequences is transmitted with a temporal gap between each consecutive pair of synchronization sequences (see para. 0007). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Shen synchronization scheme into CHAE and Lei synchronization scheme. The method can be implemented in a signal. The motivation of doing this is to simplify and shorten the access process.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of HWANG et al. (US 2015/0071256 A1, hereinafter “HWANG”).
Regarding claim 8, CHAE discloses a first wireless device, comprising: a radio; and a processor operably connected to the radio and configured to cause the first wireless device to: transmit a preamble of a device-to-device wireless communication to a second wireless device (see para. 0090, preamble is used for D2DSS), wherein the preamble comprises at least a first synchronization sequence (see para. 0018, 0028, 0051, 0090, 0115, and 0118), wherein the first synchronization sequence is transmitted on a plurality of subcarriers in the frequency domain (see para. 0043, an RB is a resource allocation unit including plurality of contiguous subcarrier sin a slot; para. 0042, 0048, each slot in a subframe includes plurality of OFDM symbols and subcarriers; para. 0082, synchronization signals are repeated; para. 0093, 
Regarding claim 9, CHAE discloses wherein the processor is further configured to cause the first wireless device to receive a second device-to-device wireless 
Regarding claim 10, CHAE discloses wherein the first synchronization sequence is further selected based on a frame number (see para. 0053).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHAE in view of  HWANG as applied to claim 8 above, and further in view of Lei et al. (US 2017/0264406 A1, hereinafter “Lei”),
Regarding claim 11, CHAE and HWANG disclose all the subject matter but fails to mention wherein the first synchronization sequence is selected from a plurality of possible synchronization sequences, wherein each of the plurality of possible synchronization sequences comprises a basis sequence selected from a plurality of possible basis sequences and a cover code selected from a plurality of possible cover codes. However, Lei from a similar field of endeavor discloses wherein the first synchronization sequence is selected from a plurality of possible synchronization sequences, wherein each of the plurality of possible synchronization sequences comprises a basis sequence selected from a plurality of possible basis sequences and a cover code selected from a plurality of possible cover codes (see para. 0026). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lei synchronization scheme into HWANG, 
Regarding claim12, CHAE and HWANG disclose all the subject matter but fails to mention wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence, wherein each respective synchronization sequence comprises a plurality of repetitions of a respective basis sequence multiplied by a respective cover code. However, Lei from a similar field of endeavor discloses wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence, wherein each respective synchronization sequence comprises a plurality of repetitions of a respective basis sequence multiplied by a respective cover code (see para. 0045 and 0096). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Lei synchronization scheme into CHAE and HWANG synchronization scheme. The method can be implemented in a wireless device. The motivation of doing this is to enable efficient D2D communication.
Regarding claim 13, CHAE discloses wherein at least two synchronization sequences of the cascaded preamble transmission comprise a same set of synchronization sequence parameters (see Figure 5, para. 0055).
Regarding claim 14, CHAE discloses wherein at least two synchronization sequences of the cascaded preamble transmission comprise a different set of synchronization sequence parameters (see pars. 0055).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK RINEHART can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463